DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/097,793, filed on 30 October, 2018, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 30 October, 2018 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 15 April, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    890
    570
    media_image1.png
    Greyscale
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0245087 (Sasagawa).
Regarding claim 1 Sasagawa discloses at annotated Figures 3A-3D 
    PNG
    media_image2.png
    629
    660
    media_image2.png
    Greyscale
and 15A015B  a method for fabricating an organic light emitting diode, comprising: 
providing a substrate, 2001 [0150] or 100 [0051]; 
forming an anode electrode layer, 2035 [0167] or conductive structure 102 e.g. ITO [0054], on the substrate, as shown; 
forming a passivation layer, e.g.  103 i.e. photoresist [0055], on the anode electrode layer, the passivation layer having an area smaller than an area of the anode electrode layer, as shown; 
performing ion bombardment on the anode electrode layer and the passivation layer, e.g. RIE etching [0060-63]; and 
removing the passivation layer as described at [0065].
At [0010], Sasagawa teaches various advantages of forming interconnect with the disclosed method;
[0010] In view of the foregoing, it is an object of the present invention to provide a wiring over a substrate capable of reducing particles between wirings and a method for manufacturing the wiring over the substrate. It is another object of the invention to provide a wiring over a substrate capable of preventing short-circuiting between wirings due to a big difference in projection and depression wirings and a method for manufacturing the wiring over the substrate. It is still another object of the invention to 
Regarding claim 2 which depends upon claim 1, further comprising Sasagawa teaches forming an organic electroluminescent layer, 2042 [0170], on the anode electrode layer, and forming a cathode layer, 2043 [0170] on the organic electroluminescent layer.

    PNG
    media_image3.png
    874
    665
    media_image3.png
    Greyscale
Regarding claim 3 which depends upon claim 1, Sasagawa teaches forming a pixel driving circuit structure layer, as annotated, between the substrate and the anode electrode layer, as shown.
Regarding claim 4 which depends upon claim 1 Sasagawa teaches at Figure 10A and B and Table 2 a slope angle of a corner of the anode electrode layer is between 35 and 66 degrees.  Examiner notes Applicant has not identified any reference frame for the corner.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 5 which depends upon claim 1 Sasagawa teaches the area of the passivation layer is less than 100% of the area of the anode electrode layer.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the area of the passivation layer is 90% of the area of the anode electrode layer because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 6 and referring to claim 1, Sasagawa discloses an organic light emitting diode, comprising; 
a substrate, 100 [0051] or 2001 [0150]; 
an anode electrode layer, 2035 [0167] or conductive structure 102 e.g. ITO [0054], disposed on the substrate, as shown, a corner of the anode electrode layer having an obtuse angle with circular arc, as shown in Figure 3C; 
an organic electroluminescent layer, 2042 [0170], covering the anode electrode layer, as shown; and 
a cathode electrode layer, 2043 [0170], disposed on the organic electroluminescent layer, as shown.
claim 7 which depends upon claim 6, Sasagawa teaches a slope angle of a corner of the anode electrode layer is between 35 and 66 degrees.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6 wherein a slope angle of a corner of the anode electrode layer is between 10 and 60 degrees because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 8 which depends upon claim 6, Sasagawa teaches the corner of the anode electrode layer is subject to a plasma treatment at [0060-63].
Furthermore, Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Regarding claim 9 which depends upon claim 6 Sasagawa teaches the anode electrode layer is formed of indium tin oxide at [0054].
Regarding claim 10 which depends upon claim 6 Sasagawa teaches the organic light emitting diode further comprises a pixel driving circuit structure layer, as annotated, formed between the substrate and the anode electrode layer, as shown.
Regarding claim 11 which depends upon claim 2, Sasagawa teaches forming a pixel driving circuit structure layer, as annotated, between the substrate and the anode electrode layer, as shown.
Regarding claim 12 which depends upon claim 2, Sasagawa teaches a slope angle of a corner of the anode electrode layer is between 35 and 66 degrees.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 wherein a slope angle of a corner of the anode electrode layer is between 10 and 60 degrees because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 13 which depends upon claim 3, Sasagawa teaches a slope angle of a corner of the anode electrode layer is between 35 and 66 degrees.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 3 wherein a slope In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 14 which depends upon claim 2, Sasagawa teaches the area of the passivation layer is less than 100% of the area of the anode electrode layer.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 wherein the area of the passivation layer is 90% of the area of the anode electrode layer because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 15 which depends upon claim 7, Sasagawa teaches wherein the corner of the anode electrode layer is treated by plasma at [0060-63].
Regarding claim 16 which depends upon claim 7, Sasagawa teaches the anode electrode layer is formed of indium tin oxide at [0054].
Regarding claim 17 which depends upon claim 8, Sasagawa teaches the anode electrode layer is formed of indium tin oxide at [0054].
Regarding claim 18 which depends upon claim 7, Sasagawa teaches the organic light emitting diode further comprises a pixel driving circuit structure layer, as annotated, formed between the substrate and the anode electrode layer, as shown.
Regarding claim 19 which depends upon claim 8, Sasagawa teaches the organic light emitting diode further comprises a pixel driving circuit structure layer, as annotated, 
Regarding claim 20 which depends upon claim 9, Sasagawa teaches the organic light emitting diode further comprises a pixel driving circuit structure layer, as annotated, formed between the substrate and the anode electrode layer, as shown.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2895